Citation Nr: 1416534	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a compensable initial rating for pseudofolliculitis barbae prior to June 25, 2013, and in excess of 10 percent from June 25, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder bursitis with degenerative arthritis prior to January 4, 2010, and in excess of 20 percent from January 4, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1981, April 1982 to April 1984, November 2001 to November 2002, and March 2003 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in May 2013 at which time the case was remanded for further evidentiary development; namely, to request identified treatment records and afford the Veteran VA examinations.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Also on appeal in May 2013 was the issue of entitlement to service connection for tinnitus.  However, the RO granted service connection for tinnitus in July 2013.  Thus, as this is considered a full grant of the benefits sought with respect to this issue, it is no longer on appeal.  Finally, in July 2013 the RO increased the rating for the Veteran's pseudofolliculitis barbae to 10 percent disabling, effective June 25, 2013.  As that is not the highest possible rating for that disorder the issue remains in appellate status.

In July 2013, the Veteran waived in writing review of any new evidence by the Agency of Original Jurisdiction that he may wish to submit and requested instead that the Board consider such evidence and proceed with the adjudication of the appeal.  The Board received additional evidence in August 2013.  See 38 C.F.R.  § 20.1304(c).

In December 2013, the Veteran withdrew a previously filed a claim of entitlement to a total rating based on individual unemployability due to service connected disability.  Hence, this matter is not before the Board.  

The issue of entitlement to an evaluation in excess of 20 percent for left shoulder bursitis with degenerative arthritis from January 20, 2009, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined by VA law and regulations.

2.  For the entire period prior to January 4, 2010, the Veteran's pseudofolliculitis barbae was manifested by two characteristics of disfigurement, i.e., hyperpigmentation in an area of the face and neck exceeding six square inches and an abnormal skin texture.

3.  For the period from January 4, 2010, the Veteran's pseudofolliculitis barbae has been manifested by only one characteristic of disfigurement, i.e., hyperpigmentation in an area of the face and neck exceeding six square inches.

4.  From January 20, 2009, but no earlier, the Veteran's left shoulder bursitis with degenerative arthritis has been productive of limitation of motion at shoulder level with pain.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and a sensorineural hearing loss  may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a 30 percent rating, and no higher, for pseudofolliculitis barbae were met for the period prior to January 4, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7813 (2007).

3.  Since January 4, 2010, the criteria for a 10 percent rating, but no higher, for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7813.

4.  Effective January 20, 2009, but no earlier, the criteria for a 20 percent rating for left shoulder bursitis with degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.54, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the claim for service connection for bilateral hearing loss disability the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues being decided below were readjudicated in July 2013. 

Regarding the issues of entitlement to initial increased ratings for left shoulder bursitis with degenerative arthritis and pseudofolliculitis barbae, as service connection, initial ratings, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board has reviewed all of the evidence in the Veteran's claims folder and virtual VA folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

II.  Service Connection for Bilateral Hearing Loss Disability

A.  Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting, nor does the evidence show, that his claimed hearing loss disability resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

To establish a right to service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions listed in 38 C.F.R. §§ 3.307 and 3.309). 
 
For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including a sensorineural hearing loss as an organic disease of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).


B.  Analysis

The Veteran contends he has a bilateral hearing loss disability due to acoustic trauma he endured during his active duty military service; namely, from shooting M-16s on the rifle range as well as from different explosive devices.  See September 2012 Board hearing transcript, pages 12 and 13.  His military occupational specialty was that of a heavy vehicle operator.  

Service treatment records include a June 1983 record showing that he complained of left ear pain after removing his ear plugs on the shooting range.  He was assessed as having left otitis media.  He was seen again in September 1983 complaining of decreased hearing ever since developing left otitis media in June 1983.  The clinical impression was high frequency hearing loss to the left and was referred to the Ear, Nose and Throat (ENT) clinic.  Audiological testing performed by ENT in October 1983 revealed normal hearing.  In November 1983, the Veteran was assessed as having resolving otitis media, left, or inflammatory process left tympanic membrane. 

The Board accepts that the Veteran had acoustic trauma in service.  However, in-service injury alone is not enough to establish service connection.  Rather, there must be a current disability and evidence that the current disability resulted from the injury during service.  Shedden, supra; see also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

With respect to this claim, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Rather, a March 2006 QTC audiological examination revealed normal hearing for VA purposes.  Audiometric testing at this evaluation yielded the following results in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20
LEFT
20
20
20
15
20

Additionally, right ear and left ear Maryland CNC Word List Speech Recognition scores were 96 in the right ear and 100 percent in the left ear.  These scores do not show a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Indeed, the examiner observed that there was no bilateral hearing loss diagnosis because he said there was no pathology to render a diagnosis.  

Normal hearing was also demonstrated at a VA audiological examination in June 2013.  More specifically, audiometric testing yielded the 
following results in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
10
15
15
10
15

Right ear and left ear Maryland CNC Word List Speech Recognition scores were 88 percent in the right ear and 90 percent in the left ear.  In regard to the speech recognition scores, however, the examiner indicated that "use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate".  The examiner went on to note that the Veteran had normal hearing in the right and left ears.  He pointed out that the Veteran had been treated in service for ear infections and high frequency hearing loss in the left ear in September 1983, but remarked that this loss was secondary to otitis media and resolved in October 1983 when the infection cleared up.  The examiner reported that the Veteran currently had normal hearing in both ears and it was less likely than not that he sustained hearing loss as a result of acoustic trauma in service.  

There is no contrary medical evidence on file.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed bilateral hearing loss disability within the Veteran's first year following his separation from active duty in November 2005, or at anytime thereafter.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits). 

The Board has no reason to doubt that the Veteran currently experiences trouble hearing.  Indeed, he is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, as noted above, the objective evidence does not contain the required audiological findings consistent with a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric opinions or findings. 

In the absence of any diagnosed hearing loss disability that meets the requirements of 38 C.F.R. § 3.385, service connection may not be granted.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F. 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element one has not been met as to the Veteran's hearing loss claim, and it fails on this basis alone.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


III.  Increased Rating Claims

A.  General Rating Provisions

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schfrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the present appeal or not.  Fenderson v. West, 12 Vet. App. 112, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


B.  Pseudofolliculitis Barbae 

Pertinent Rating Criteria

The Veteran's pseudofolliculitis barbae is evaluated as noncompensably disabling by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  38 C.F.R. § 4.20.

The regulations for rating skin disabilities were amended effective October 23, 2008.  See 38 C.F.R. § 4.118 (2009).  However, the revisions are applicable only prospectively to claims received on or after that date.  Because the Veteran's claim was received in December 2005, and he has not requested application of these new regulations, they do not apply in this appeal, and Code 7800 as it read prior to the revisions will be applied to the evidence.  73 Fed. Reg. 54708 (September 23, 2008).

Under the criteria for rating skin diseases in effect prior to October 23, 2008, pseudofolliculitis barbae was considered to be a form of dermatophytosis.  Under Diagnostic Code 7813, tinea barbae of the beard area could be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with four or five characteristics of disfigurement the disability will be rated as 50 percent disabling.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement the disability will be rated as 30 percent disabling.  With one characteristic of disfigurement the disability will be rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are:  skin indurated and inflexible in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; skin hypo or hyperpigmented in an area exceeding six square inches; scar adherent to the underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch in length; or scar five or more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2007).

Turning to the rating criteria for scars, scars other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 and 7802. 

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2) (2007).

Under Diagnostic Code 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007). 

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Under Diagnostic Code 7806 for dermatitis and eczema, the following ratings apply:  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  Where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation being assigned.  

Where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  

When less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy required during the past 12-month period will result in a non compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Rating Period Prior to June 25, 2013

At a VA skin examination in March 2006, the Veteran reported bumps on his face and neck, painful scars, itching and exudation.  He denied receiving treatment for this condition in the prior 12 months and denied any associated functional impairment.  Findings were positive for crusting, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, exfoliation, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The exposed skin lesion coverage involved an area of 10 percent, and a whole body area of five percent.  There was no systemic disease or associated nervous condition.

The Veteran reported at a January 2010 VA examination having an intermittent bumpy rash on his neck and the bearded part of his face.  He denied systemic symptoms and denied taking over the counter or prescribed medication for several years.  He reported treating the condition by using a special razor and not shaving on the weekends.  On examination there was some evidence of diffuse hyperpigmented spots and a few flesh colored papules measuring 2 millimeters (mm) to 4mm in size.  There were no active inflamed papules or pustules; the surrounding skin was negative for grooved or depressed pattern; and here was no instability, inflammation, edema, keloid formation, adherence to underlying tissue, ulceration, skin breakdown or disfigurement.  The Veteran was diagnosed with pseudofolliculitis barbae with residual post inflammatory hyperpigmentation.  The examiner noted no disfigurement of the face or neckline.

The Veteran testified before the Board in September 2012 that his skin condition was worsening.  He indicated that the condition caused pus on his face and neck.  He also reported shaving once a week and using cream and a razor all in one.  He denied taking medication.   

The March 2006 VA examination findings satisfy two characteristics of disfigurement of the head, face or neck under Code 7800.  That is, the Veteran's pseudofolliculitis barbae, involved his face and neck, it caused hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  Accordingly, as there are two characteristics of disfigurement under 38 C.F.R. § 4.118, the Board finds that an initial rating of 30 percent for the Veteran's pseudofolliculitis barbae is warranted effective from the December 1, 2005, date of claim to the date of VA examination on January 4, 2010.  38 C.F.R. § 4.118, Code 7800.

A higher rating of 50 percent is not warranted for this period under Code 7800 as there was no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  There was no evidence of visible or palpable tissue loss and neither gross distortion nor asymmetry of two features or paired sets of features.  Indeed, the March 2006 QTC examiner specifically noted no tissue loss.  Moreover, as noted, the findings did not show more than two characteristics of disfigurement under Code 7800.  Therefore, a rating in excess of 30 percent was not warranted under Code 7800 for the period from December 1, 2005, to January 4, 2010.  

The Board considered application of Code 7806, pertaining to dermatitis or eczema.  As noted above, under Diagnostic Code 7806, dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period, warrants a 60 percent rating.  38 C.F.R. § 4.118, Code 7806.  

The evidence shows that the Veteran has not used systemic therapy such as corticosteroids or other immunosuppressive drugs in conjunction with his pseudofolliculitis barbae.  Based on the March 2006 examination findings, the disorder covered 5 percent of his body and 10 percent of exposed area.  Thus, he is not entitled to a higher rating under this code.  

In light of the foregoing, the Veteran is entitled to a 30 percent, rating for pseudofolliculitis barbae from the December 1, 2005 to January 4, 2010.

Rating Period From January 4, 2010

As of the January 4, 2010, VA examination, the Veteran has not been shown to have more than one characteristic of disfigurement.  In this regard, the January 4, 2010, VA examiner remarked that the Veteran had no disfigurement.  However, the examiner also reported that on inspection of the face and anterior neckline there was some evidence of diffuse hyperpigmented spots and a few flesh colored papules measuring 2mm to 4mm in size.  The examiner diagnosed the Veteran as having pseudofolliculitis barbae with residual post inflammatory hyperpigmentation.  While he did not provide any measurements with respect to the area(s) of hyperpigmentation, the Board will resolve reasonable doubt in the Veteran's favor and find that he meets the characteristic of disfigurement for hyperpigmented skin in an area exceeding six square inches (30 sq cm).  38 C.F.R. § 3.102.  Findings do not show that he had any of the other characteristics of disfigurement, including abnormal texture.  Accordingly, a rating of 10 percent is warranted for the Veteran's pseudofolliculitis barbae under Code 7800 effective January 4, 2010.  

A VA skin examiner who evaluated the Veteran in June 2013 similarly noted one characteristic of disfigurement; namely, hyperpigmentation.  The examiner reported that the Veteran had hyperpigmentation at his hair follicles.  The approximate total area of the head, face and neck with hypo- or hyperpigmented areas was 214 square centimeters (33.2 square inches).  Additional findings revealed no systemic manifestations and no oral or topical medications in the past 12 months.  The examiner denied that the Veteran had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis.  There were no other pertinent physical findings noted.  There was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  Also, there was no hypopigmentation, indurations and inflexibility or abnormal texture noted.  This condition was not found to impact the Veteran's work.  The examiner reported residual post inflammatory hyperpigmentation along the jaw line to the neck bilaterally.  He found no acute inflammatory lesions or pustules, and no facial swelling.  When asked to determine the approximate total body area and approximate total exposed body area affected on the examination, the examiner noted that "[t]he Veteran does not have any of the above listed visible skin conditions".  Regarding scars, the Veteran was found to have a diffuse residual post-inflammatory hyperpigmentation along the jaw line and neck with a scar measuring 18 x 12 cm.  The Veteran was not found to have any painful scars of the head, face or neck of loss of covering of skin over the scars.  There were also no scars that were both painful and unstable.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was also no limitation of function caused by the scars.  Photographs were provided with the examination report.  These findings simply do not support a higher than 10 percent rating under Code 7800.

In terms of a higher rating under the criteria for dermatitis under Code 7806, as noted above, the January 2010 VA examiner did not provide any measurements with respect to the area(s) of hyperpigmentation other than to note that there was some evidence of diffuse hyperpigmented spots and a few flesh colored papules measuring 2mm to 4mm in size.  He also noted that there was no disfigurement.  This evidence does not approximate 20 to 40 percent of the entire body affected or 20 to 40 percent of exposed areas affected.  Moreover, when asked to provide the approximate total body area and approximate total exposed body area affected on the examination, the June 2013 examiner noted that "[t]he Veteran does not have any of the above listed visible skin conditions".  In light of these findings and evidence showing that he was not following a course of systemic therapy, a higher than 10 percent rating under Code 7806 is not warranted for the period from January 4, 2010.  

Finally, because no other disabling effects, which are not set forth in any of the above diagnostic codes, have been identified in regard to the Veteran's pseudo folliculitis barbae scar, Code 7805 (pertaining to other effects of scars) is not applicable.

In light of the foregoing, the evidence supports a compensable, 30 percent, rating for pseudofolliculitis barbae from the December 1, 2005, date of claim to January 4, 2010, and a compensable, 10 percent, rating effective January 4, 2010.  Further, the preponderance of the evidence is against a higher than 10 percent rating from January 4, 2010.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim for a higher than 10 percent rating for this period must be denied.  See 38 U.S.C.A. § 5107(b). 

C.  Left Shoulder Bursitis with Degenerative Arthritis 

Pertinent Rating Criteria

The Veteran's left shoulder disability has been assigned a 10 percent rating for the term prior to January 4, 2010, due to bursitis of the shoulder under Diagnostic Code 5019 based on otherwise noncompensable limitation of motion due to pain.  He is right hand dominant.

Diagnostic Code 5019 provides that bursitis will be rated based on limitation of motion of the affected part, as degenerative arthritis.  38 C.F.R. § 4.71a.  

Diagnostic Code 5003 states that, for degenerative arthritis, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201, for limitation of the arm, provides for a 20 percent rating when limitation of the minor arm is at shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when limitation of motion of the minor arm is to 25 degrees from the side.  

The Federal Circuit Court has held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki; 2012-7120, 2013 WL 3368972, C.A. Fed. 2013. (Fed. Cir. Aug. 16, 2013).

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Rating Period Prior to January 4, 2010

The Veteran's documented left shoulder complaints for the period prior to January 4, 2010, are consistent in showing pain as well as an inability to lift overhead or sleep on the left side.  Findings are consistent in showing tenderness to touch and painful motion.  

Specific range of motion findings at a March 2006 QTC examination revealed flexion to 180 degrees with pain at 170 degrees; abduction to 180 degrees with pain at 170 degrees; and internal and external rotation each to 90 degrees.  A March 2006 VA primary care follow up record shows that the Veteran had pain at 90 degrees of abduction and between 120 to 130 degrees flexion.  A June 2006 VA occupational therapy record shows flexion and abduction to 170 degrees, external rotation to 80 degrees and internal rotation to 60 degrees.  The examiner remarked that there had been a remarkable improvement in active range of motion in the left shoulder compared to the last treatment.  At a VA occupational therapy session in September 2006, the Veteran demonstrated flexion to 135 degrees and abduction to 115 degrees.  Strength was 4/5.  Records in October and December 2006 reflect the Veteran's complaints of worsening left shoulder pain which he described as "intolerable".  His active range of motion in the left shoulder at a VA physical medicine and rehabilitation consult in January 2007 was noted to be limited and painful, but the actual range of motion measurements were not recorded at that time.  A January 20, 2009, VA orthopedic surgery resident note on file shows that the Veteran complained of left shoulder pain with any activity or pressure as well as at night, and demonstrated active forward elevation to 90 degrees.  

The Veteran is right handed.  Hence, his left shoulder affects his minor extremity.

The range of motion findings provided above show that the Veteran's left arm upper extremity was not limited to midway between his side and shoulder level.  They also show that he demonstrated range of motion findings above shoulder level with two exceptions.  The first exception is the March 2006 QTC examination report showing abduction to 90 degrees.  In regard to this finding, the Board finds that it was an isolated aberration from the Veteran's average range of left shoulder motion at that time.  It did not reflect a sustained period of increased impairment to justify a staged rating.  This is so when considering that his range of motion that very same month at the QTC examination in March 2006 showed near normal range of motion on abduction to 180 degrees, and the June 2006 record showing that he had flexion and abduction to 170 degrees.  

However, with respect to the January 2009 finding of active forward elevation to 90 degrees, the Board finds that this does reflect a sustained period of increased impairment to justify a staged rating of 20 percent effective this date.  This is in light of the January 4, 2010, VA examination findings just one year later also showing flexion and abduction to 90 degrees.  Thus, although the RO determined that January 4, 2010, was the earliest date of medical evidence with findings to warrant an increased rating to 20 percent, the Board finds the January 20, 2009, is the earliest date of medical evidence to support a 20 percent rating under Code 5201.

While the evidence supports a 20 percent rating effective the date of the January 20, 2009, VA orthopedic surgery resident note, it does not likewise support a higher, 30 percent rating, under Code 5201 which requires limitation of motion to 25 degrees from the side.  This is so when considering that the Veteran was able to lift the arm to shoulder level and when considering that the criteria for a 20 percent rating also contemplates limitation of motion of the arm midway between side and shoulder level.  

During each examination and at the Board hearing in September 2012, the Veteran complained of constant left shoulder pain, especially with activity.  He is competent to testify as to his symptoms and the Board accepts this testimony as credible.  However, the fact that he experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  Id.  In this regard, as far as functional loss, the March 2006 QTC examiner found no additional limitation by repetitive use, weakness, endurance, or incoordination.  While the examiner did note additional limitation due to pain, he was not able to assess functional limitation in terms of degrees without resorting to speculation and range of motion findings do show pain on motion on flexion and abduction at 170 degrees.  

In short, the evidence in this case does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the criteria for a higher rating under Code 5201 at any time prior to January 20, 2009, 2010.  See 38 C.F.R. §4.71a; Hart.

Based on the foregoing, the Board finds that the Veteran is entitled to a 20 percent rating effective January 20, 2009.  The Board further finds that for the period prior to January 20, 2009, the preponderance of the evidence is against a higher than 10 percent rating.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim for a higher than 10 percent rating for this period must be denied.  See 38 U.S.C.A. § 5107(b).

D.  Extraschedular Consideration

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria considered in this case reasonably describe the disability level and symptomatology of the Veteran's left shoulder and skin disabilities.  These disabilities are contemplated by the rating schedule and as discussed above are included in the schedular rating criteria.  Hence, his disability pictures are not exceptional.  In the absence of an exceptional disability picture, there is no basis consideration of the other criteria for submission for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)91).  Thus, the currently assigned ratings, as discussed above, adequately address, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected left shoulder bursitis with degenerative arthritis and pseudofolliculitis barbae.  See 38 C.F.R. § 4.1.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to a 30 percent rating for pseudofolliculitis barbae is granted for the period from December 1, 2005, to January 4, 2010 subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 10 percent rating for pseudofolliculitis barbae is granted from January 4, 2010 subject to the laws and regulations governing the award of monetary benefits.
.    
Entitlement to a 20 percent rating for left shoulder bursitis with degenerative arthritis effective January 20, 2009, but no earlier, is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

The issue of entitlement to an initial evaluation in excess of 20 percent for left shoulder bursitis with degenerative arthritis from January 20, 2009, must be remanded in light of a recent VA shoulder examination that the Veteran underwent in January 2014.  A review of the Veteran's Virtual VA folder shows that he underwent a VA examination in January 2014.  Though the purpose of the examination was primarily for a right shoulder disability claim, findings, to include range of motion studies, include both shoulders.  As this pertinent evidence was not included in the last supplemental statement of the case issued in July 2013, a remand is in order so that the RO can review this evidence in the first instance and prepare a supplemental statement of the case if the claim remains denied.  38 C.F.R. §§ 19.37, 20.1304.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to an initial rating in excess of 20 percent for left shoulder bursitis with degenerative arthritis from January 20, 2009, including reviewing all newly obtained evidence; namely the January 2014 VA examination report, and conducting any  development deemed appropriate.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case that contains a summary of the  evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


